Section 575 of the Labor Law requires every employer who is within the coverage of the unemployment insurance statutes (Labor Law, art. 18), to keep accurate payroll records. Regulations made by the State Industrial Commissioner, *Page 116 
pursuant to statute, prescribe that quarterly statements of such payrolls be filed with the commissioner not later than the last day of the month following the close of each quarter-year. Respondent, a covered employer, failed to file such a report for the second quarter of 1944 on or before July 31, 1944, the critical date under the regulations aforesaid, and failed also to file the third quarter report on or before its due date: October 31, 1944. Section 575 of the Labor Law, above mentioned, says, in its second subdivision, that any employer who, having failed to file a wage statement as required by the regulations, fails thereafter to comply with the commissioner's demand for such filing, within twenty days after the delivery of such demand, "shall pay" a penalty computed according to a stated formula, but not exceeding certain maxima. After respondent had failed, in the two instances above cited, to file its statements in time, the commissioner, in each instance, mailed respondent the statutory twenty-day notice. Respondent, however, did not file either of those past-due quarterly reports within those further twenty-day periods. The commissioner thereupon imposed on respondent, for each such default, the maximum penalty of $500. Respondent, as permitted by section 620, subdivision 2, of the Labor Law, applied to the commissioner for a hearing on the matter. The hearing was held before a departmental referee. All the testimony of importance was given by one of respondent's officers. He told of the extreme difficulty experienced by respondent, during the war years, in assembling a sufficient force of employees. The witness pointed out that respondent, a manufacturer, had, before the war, done a business of only about $70,000 a year and then had only twenty-five employees, three or four of whom did all its office work. Beginning in 1942, however, war orders increased respondent's annual volume of business to about $7,000,000 or $8,000,000, and resulted in an increase to about six hundred or seven hundred employees, of whom forty or fifty did office work. An adequate supply of trained office workers, he testified, was not available in respondent's village, so the office work, including the preparation of these payroll records, fell behind. This testimony was not directly disputed but it was, of course, self-serving and it did not point, unerringly and of necessity, to only one possible factual conclusion. The referee *Page 117 
regarded it as a sufficient excuse for the admittedly tardy filings and overruled the commissioner's direction that the penalties were to be paid.
The Industrial Commissioner, dissatisfied with the referee's decision, appealed therefrom, under subdivision 3 of section 621
of the Labor Law, to the Unemployment Insurance Appeal Board, which consists of three members appointed by the Governor (Labor Law, § 534). The Appeal Board, after a hearing, reversed the referee and sustained the commissioner, holding that respondent had failed to prove that its delays were "attributable to circumstances beyond its control sufficient to entitle it to be excused as a matter of law."
Respondent-employer then appealed to the Appellate Division, as permitted by section 624 of the Labor Law. The Appellate Division, calling the Appeal Board's decision "arbitrary", reversed that decision and annulled the penalties. We hold that the Appellate Division exceeded its power in so doing.
The pertinent statute (Labor Law, § 623) says that "a decision of the appeal board shall be final on all questions of fact and, unless appealed from, shall be final on all questions of law." Respondent failed to file its reports on time and was fined therefor by the commissioner. Contending that it had a sufficient excuse for its delays, respondent applied for, and got, a hearing at which it presented its excuse. It showed that war-time conditions made it difficult for it to recruit an adequate force of efficient office workers. Persuasive and impressive as that testimony was, it did not show, conclusively and beyond doubt, that filing of the reports within the time allowed was actually impossible. From the end of the second quarter of 1944 to the end of the time allowed by the regulations and by the subsequent demand, was sixty-five days. As to the third quarter report, the total time available was sixty-seven days. During those periods respondent's office staff, short-handed and inexperienced though it was, was working at something. This is not a case of an individual owner, with no helpers at all and himself incapable through sickness, of preparing the reports (see Opinions of Attorney-General for 1943, p. 313). It may have been most inconvenient or troublesome for respondent to file these papers on time. It was not shown, as matter of law, to have been impossible. Impossibility was a permissible, but *Page 118 
surely not a necessary, inference from the testimony. "Only where the circumstances admit of only one inference may the court decide as a matter of law what inference shall be drawn" (Camardo v. New York State Railways, 247 N.Y. 111, 118; seeMatter of Trowbridge, 266 N.Y. 283, 293). The Appeal Board's refusal to accept respondent's explanation as a sufficient excuse was a ruling on a question of fact (Matter of Albano v.Hammond, 268 N.Y. 104, 108) and, not being without support in the record, was "final" (Labor Law, § 623, supra; see Matterof Electrolux Corporation, 288 N.Y. 440; Matter of Carroll
[N.Y. Military Academy], 288 N.Y. 447, 451; Matter of Morton,284 N.Y. 167, 170).
We readily assent to the statements quoted by Judge THACHER from leading cases, of the duty of the courts to set at naught arbitrary and unfounded administrative holdings. But we see nothing "arbitrary" in this Appeal Board's refusal to accept respondent's ipse dixit that it was "impossible" for it to prepare and file so simple a report in sixty-five (or sixty-seven) days. The report merely copied the same payroll data already set up by respondent for its own use in paying its employees.
It is unnecessary to enlarge upon the importance of the prompt filing of these reports. They are basic in the administration of the law. It is the commissioner's responsibility to get the reports filed, and it is not for the courts to instruct or control his judgment in such administrative matters. Analogous hereto are the cases where we have held that, where a civil service employee is tried on a charge the truth of which is admitted, the sufficiency of an explanation or excuse is a question of fact for the removing officer (see People ex rel.Regan v. Enright, 240 N.Y. 194, 198; Matter of Albano v.Hammond, supra; Matter of Kelly v. Morgan, 245 App. Div. 59, affd. 272 N.Y. 666).
We see no substance to respondent's contention that section 623
of the Labor Law is unconstitutional insofar as it denies to the courts any power to reverse the Appeal Board's determinations on questions of fact (see Matter of Helfrick v. Dahlstrom M.D.Co., 256 N.Y. 199, affd. 284 U.S. 594).
The order of the Appellate Division should be reversed and the determination of the Unemployment Insurance Appeal Board confirmed, with costs in this court and in the Appellate Division. *Page 119